Eberhardt, Judge.
Defendant was convicted of driving a motor vehicle on the highways of this State in excess of the lawful speed limit. He filed a motion for new trial, amended it, and it was overruled. Thereafter he appealed from the judgment of conviction on the verdict, raising only the question of whether there was sufficient evidence as to defendant’s identity (argued under the general grounds), and whether the one special ground of the motion concerning the admission of certain evidence had been properly overruled. Held:
Under the ruling in Hill v. Willis, 224 Ga. 263, 268 (4) (161 SE2d 281), all matters involved in the motion for new trial —whether general or special grounds — have become the law of the case, the judgment overruling it being unappealed from. While the overruling of the motion for new trial is enumerated as error, so that we must consider it, yet, as the Supreme Court held, this enumeration can not, in this situation, show reversible error. Bryan v. State, 224 Ga. 389 (1) (162 SE2d 349); Crowley v. State, 118 Ga. App. 7 (162 SE2d 299). Consequently, the judgment must be

Affirmed.


Felton, C. J., and Whitman, J., concur.